Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising” and “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 11-12 of claim 16, the phrase “known measurements from individuals diagnosed with breast cancer” is indefinite since it is not clear what these known measurements are. Do the “known measurements” comprise the same ratio of the same combination of metabolites that is measured in the blood sample of the human patient? Claim 16 is also indefinite since it is not clear whether the human patient analyzed in the method is already known to have breast cancer before performing the steps of the method.  It is noted that each of claims 18-21 recites “to treat said breast cancer in said human patient”, which indicates that the human patient analyzed in the method is already known to have breast cancer. 
On line 3 of claim 25, the phrase “analyzing a blood sample from said human patient to detect quantify” is indefinite since it does not make proper sense. On lines 10-11 of claim 25, the phrase “known measurements from individuals suffering from breast cancer” is indefinite since it is not clear what these known measurements are. Do the “known measurements” comprise the same ratio of the same plurality of metabolites that is measured in the blood sample of the human patient? Claim 25 is also indefinite since it is not clear whether the human patient analyzed in the method is already known to have breast cancer before performing the steps of the method.  
On lines 11-12 of claim 35, the phrase “known measurements from at least individuals diagnosed with breast cancer” is indefinite since it is not clear what these known measurements are. Do the “known measurements” comprise the same ratio of the same combination of metabolites that is measured in the blood sample of the human patient? Claim 35 is also indefinite since it is not clear whether the human patient analyzed in the method is already known to have breast cancer before performing the steps of the method.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22, 25-32 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-16 of U.S. Patent No. 10,962,542. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for assessing and treating breast cancer in a subject comprising providing a blood sample from the subject, analyzing the blood sample to detect a presence and an amount for a combination of metabolites, wherein the combination of metabolites comprises glutamine and a lipid, wherein the lipid is selected from sphingolipid and glycerolipids, wherein the combination of metabolites are measured based on a quantitative analytical method chosen from chromatography, spectroscopy, and mass analyzers/spectrometry, measuring a ratio of the combination of metabolites, comparing the measured ratio to known measurements from individuals known to have breast cancer, determining, based on the comparison, whether the subject is likely to respond positively to neoadjuvant chemotherapy, said positive response comprising at least whether the subject is likely to reach complete pathological response (pCR) (see claims 11-13 in U.S. 10,962,542), and providing a treatment recommendation for the subject based on the determination, wherein the recommendation comprises whether neoadjuvant chemotherapy should be used to treat breast cancer in the subject (see claims 11-13 in U.S. 10,962,542). Both sets of claims also recite that an enzymatic activity of a tumor in the subject is determined based upon the comparison of the measured ratio to known measurements from individuals known to have breast cancer, and that the enzymatic activity is also used to determine whether the subject is likely to respond positively to neoadjuvant chemotherapy (see claim 1 in U.S. 10,962,542). Both sets of claims also recite that the method is used to determine whether the subject will positively respond to radiation or hormone therapy (see claims 14-15 in U.S. 10,962,542), and that the method further comprises determining a tumor subtype from a plurality of subtypes in the subject (see claim 16 in U.S. 10,962,542). 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between normalized ratios of metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids present in a blood sample from a subject and a determination of whether the subject will respond positively to neoadjuvant chemotherapy as a treatment for breast cancer in the subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps in the method concerning sample gathering, measurement of the metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the amounts of the measured metabolites, determining a ratio of the normalized metabolites, and comparing the measured ratio to a predetermined reference value all constitute “well understood, routine and conventional activity” under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite two different types of judicial exceptions. First, the claims recite the natural correlation between metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids in a blood sample from a subject and a determination of whether the subject will respond positively to neoadjuvant chemotherapy as a treatment for breast cancer in the subject. The detection of at least glutamine and a lipid selected from sphingolipid and glycerolipids, and the determination of a relationship between these metabolites in a blood sample from a subject and a determination of whether the subject will respond positively to neoadjuvant chemotherapy as a treatment for breast cancer in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured metabolites and a determination of whether the subject will respond positively to neoadjuvant chemotherapy exists in principle and in nature apart from any human action.  The relationship between the metabolites and a determination of whether the subject will respond positively to neoadjuvant chemotherapy is a natural consequence of breast cancer in the body of the subject. Second, the claims recite the judicial exception of several abstract ideas comprising normalization of the measured levels of the metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids, calculation of a ratio of the normalized levels, and comparison of the ratio to at least one predetermined value, wherein the at least one predetermined value comprises known measurements from individuals diagnosed with breast cancer. These steps fall under the “mathematical concepts” as well as “mental process” umbrella of an abstract idea. These judicial exceptions are not integrated into a practical application because making a diagnosis and a prognosis based on the arithmetic calculations merely constitute converting the abstract ideas into information that is understandable to a human patient. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids, and a determination of whether the subject will respond positively to neoadjuvant chemotherapy as a treatment for breast cancer in the subject, which constitutes a judicial exception. The claims also recite the abstract ideas comprising mathematical calculations involved in normalizing measured values of the metabolites, calculating a ratio of the normalized values, comparison of the ratio to a predetermined value, and making a determination of whether the subject will respond positively to neoadjuvant chemotherapy based upon the comparison, which are also judicial exceptions. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to independent claims 16, 25 and 35, the step of determining whether the subject will respond positively to neoadjuvant chemotherapy as a treatment for breast cancer is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). The steps of normalizing the measured amounts of at least glutamine and a lipid selected from sphingolipid and glycerolipids using a log-transformation (claims 23-24 and 33 and 34) and determining a ratio of the normalized at least glutamine and a lipid selected from sphingolipid and glycerolipids is nothing more than an abstract idea comprising mathematical calculations that may be performed in the human mind or by a generic calculator. The step of making a treatment recommendation for the subject, wherein the treatment recommendation comprises whether neoadjuvant chemotherapy, chemotherapy in general, radiation and/or hormone therapy should be used to treat breast cancer in the subject, wherein the recommendation also includes a type and an amount of the neoadjuvant chemotherapy that should be used to treat the subject, does not constitute a practical application of the judicial exceptions recited in the claims since this type of “treatment recommendation” is only a mental step of suggesting whether a particular treatment should be given to a patient and whether a particular treatment is expected to be effective in the patient rather than an actual administration of a treatment to the patient. In order for a treatment or prophylaxis step in a claim including judicial exceptions such as a natural correlation to be a practical application of the judicial exceptions under prong two of revised step 2A, the administration of a particular treatment or prophylaxis for a disease or medical condition must be recited. The mere mental determination of whether a treatment such as chemotherapy, radiation therapy or hormonal therapy will be effective to result in pathological complete remission only has a nominal or insignificant relationship to the judicial exceptions recited in the claims, and constitutes only mere extra-solution activity or field of use since this determination is not an actual treatment of the patient by administering some type of medication or treatment (i.e.  chemotherapy, radiation therapy or hormonal therapy) to the patient. 
The claims also do not meet step 2B of the guidance since the additional elements in the claims concerning sample gathering, measurement of the metabolites comprising at least glutamine and a lipid selected from sphingolipid and glycerolipids in the blood sample using known techniques such as chromatography and mass spectrometry, normalizing the amounts of the measured metabolites, determining a ratio of the normalized metabolites, and comparing the measured ratio to a predetermined reference value are all well-understood, conventional and routine sample analysis steps that must be taken by those of skill in the art in order to establish the conditions under which the natural correlation exists.  The comparison to a predetermined reference value in the testing directly integrates the law of nature.  The step of comparison to a predetermined reference value is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the method recited in the claims.  Therefore, claims 16-35 simply recite a natural correlation or phenomenon as well as several abstract ideas in combination with well understood and routine sample analysis steps.  The additional steps recited in claims 16-35 are merely well understood and routine additional limitations that are necessary for all practical applications of the natural correlation, such that everyone practicing the natural correlation would be required to perform those steps.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Nagourney et al (US 11,181,525) who teach of a method for diagnosing various diseases including pancreatic cancer using metabolomic signatures; Raftery et al (US 2014/0162903) who teach of metabolite biomarkers to predict treatment outcome of a breast cancer patient with chemotherapy; Lisanti et al (US 2013/0172430) who teach of a prognostic method for breast cancer comprising the measurement of different biomarkers in a test sample of a subject; and Raftery et al (US 2013/0023056) who teach of the early detection of recurrent breast cancer in a subject using metabolite profiling. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        July 21, 2022